The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-16-21 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Also, regarding the alleged patentability of claim 1 that has been amended with limitations from claim 10, Applicant has excluded the allowable subject matter from claim 10, by using only part of claim 10 to amend claim 1. Placeholder tiles are clearly taught by GOOGLE (same Applicant of the instant invention as shown in Bliss US 20070118520 A1). The publication date of Bliss is 5-24-07, more than one year before the effective filing data, 11-19-08, of the instant invention. See new rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Google Earth User Guide (http://static.googleusercontent.com/external_content/untrusted_dlcp/earth.google.com/en/us/userguide/v4/google_earth_user_guide.pdf) in view of Bliss (US 20070118520 A1). 
Regarding claim 1, Google Earth User Guide teaches a computer-implemented method, comprising: presenting a two-dimensional map containing a specified location on a display with a field of view that is pointed downward toward a street surface; while presenting the two-dimensional map, receiving user input requesting a three-dimensional panorama view that includes photographic images of the specified location (pages 2, 6-10 and 18).
Google Earth User Guide fails to teach determining that the requested three-dimensional panorama view for the specified location is not available;  based on the determination, presenting an animated sequence transitioning from the two-dimensional map to a placeholder panorama view in place of the requested three-dimensional panorama view of the specified location after presenting the placeholder panorama view, detecting that the three-dimensional panorama view including photographic images of the specified location is available; and in response to the detection, presenting the requested three-dimensional panorama view.
In the same field of mapping, Bliss teaches determining that the requested three-dimensional panorama view for the specified location is not available; based on the determination, presenting an animated sequence transitioning from the two-dimensional map to a placeholder panorama view in place of the requested three-dimensional panorama view of the specified location after presenting the placeholder panorama view, detecting that the three-dimensional panorama view including photographic images of the specified location is available; and in response to the detection, presenting the requested three-dimensional panorama view (e.g. If the user pans beyond the extent of available tiles, the map may be temporarily displayed with the area for those tiles blank, as shown in view (b) in FIG. 1, along the right edge of the display, where the user has panned to the right from view (a). Each of the missing tiles may then be acquired, such as by downloading from a remote server, in a predetermined manner so as to fill in the blank remaining in the map while the viewer waits. In this manner, the viewer may still see all of the original map information in detail throughout the download process, which may be preferable to wholly regenerating an entirely new display for which the user will have to wait--particularly on mobile devices having long latency times (para. 31). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use mapping tiles. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Google Earth User Guide with the features of temporary tiles as taught by Bliss. It would be obvious to one skilled in the graphics and mapping art to use the 2D to 3D transition panorama of Google Earth User Guide with the temporary map tiles of Bliss. This would be a simple substitution of map tiles to achieve the same end result. The motivation would have been the viewer may still see all of the original map information in detail throughout the download process, which may be preferable to wholly regenerating an entirely new display for which the user will have to wait--particularly on mobile devices having long latency times (para. 31). 
Claim 12 recites similar limitations as claim 1 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim 1 is incorporated herein. Furthermore, Bliss teaches a computer readable medium (para. 94).
Claim 17 recites similar limitations as claim 1 above, but in system form. Therefore, the same rationale used in regards to claim 1 is incorporated herein. Furthermore, Bliss teaches a system to carry out the invention (fig. 7).

Claim(s) 2-3, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Google Earth User Guide (http://static.googleusercontent.com/external_content/untrusted_dlcp/earth.google.com/en/us/userguide/v4/google_earth_user_guide.pdf) in view of Bliss (US 20070118520 A1) as applied to claim 1 above, in view of Oh (US 2006/0132482) in view of Chen (US 6,268,864).
Regarding claim 2, see the rejection of claim 1 above, Google Earth as modified by Bliss fails to teach wherein the user input includes selection of a user interface element for invoking the three-dimensional panorama view.
In the same field of maps, Oh teaches wherein the user input includes selection of a user interface element for invoking the three-dimensional panorama view  (Oh: fig. 61).  One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use maps. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the invention of Google Earth as modified by Bliss with the features of 2D to 3D transition as taught by Oh. The motivation would have been a viewer receives a sense of the connectedness of the scenes from the transitional images (abstract).
Google Earth as modified by Bliss and Oh fails to teach of the specified location.
In the same field of maps, Chen teaches the specified location (e.g. The user may then select to playback the animation or to view and navigate within the background image. For example, in the case of a panorama, the user may view the panorama using a panorama viewing tool (i.e., a software program that can be executed on a general purpose computer to render user-selected portions of a composite image onto a display- Chen: col. 23, ll. 22-28 and figs. 17-18). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process animated data. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the invention of Google Earth as modified by Bliss and Oh with the features of panoramic images as taught by Chen. The motivation would have been panoramic images are extremely well known in the art and would have been obvious to at least try in the "horizon view" of Google Earth.
Regarding claim 3, see the rejection of claim 2 above, Google Earth as modified by Bliss, Oh and Chen further teaches wherein the animated sequence is presented after completion of the selection of the user interface element for invoking the three-dimensional panorama view of the specified location (As can be seen in the rejection of claims 1 and 2 above, Google Earth and Chen both provide a user with the ability to zoom in or out, pan, tilt, fly to, animate and invoke a panoramic view. The sequence of viewing options would be at the user’s discretion. It is the Examiner’s position that a user could select any sequence of options in a manual order to achieve the same result as the limitations in claim 3. Claim 3 is simply automating a manual process. It would have been obvious to one having ordinary skill in the art at the time the invention was made to manually select the sequence of operations, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Claim 13 recites similar limitations as claim 2 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim 2 is incorporated herein. Furthermore, Bliss teaches a computer readable medium (para. 94).
Claim 14 recites similar limitations as claim 3 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim 3 is incorporated herein. Furthermore, Bliss teaches a computer readable medium (para. 94).
Claim 18 recites similar limitations as claims 2-3 above, but in system form. Therefore, the same rationale used in regards to claims 2-3 is incorporated herein. Furthermore, Bliss teaches a system to carry out the invention (fig. 7).

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Google Earth User Guide (http://static.googleusercontent.com/external_content/untrusted_dlcp/earth.google.com/en/us/userguide/v4/google_earth_user_guide.pdf) in view of Bliss (US 20070118520 A1) as applied to claim 1 above, in view of the iPhone.
Regarding claim 4, see the rejection of claim 1 above. As can be seen above, Google Earth as modified by Bliss further teaches (e.g. Navigation Controls- page 8). Oh further teaches a two-dimensional map and a three-dimensional panorama view (para. 133-134, 140 and fig. 61. Also see para. 69-73).
Google Earth as modified by Bliss fails to teach the map and the panorama are both displayed in a portrait orientation (It is well known the iPhone can operate in either the landscape or portrait orientation), and the method further comprises: upon completion of the animated sequence, receiving a second user input rotating the display to a landscape orientation; and in response to the second user input the placeholder panorama view in a landscape position (user rotates the iPhone to landscape orientation).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the invention of Google Earth as modified by Bliss with the features of orientation as taught by the iPhone. The motivation would have been to give the user different viewing options.
Regarding claim 11, see the rejection of claim 1 above. As can be seen above, Google Earth User Guide as modified by Bliss and iPhone further teaches where the display is a touch-sensitive display responsive to a multi-touch gesture. 
It is well known in the art the iPhone is a touch sensitive display responsive to a multi-touch gesture (i.e. pinching and zooming) used together with Google Earth for the iPhone.
Allowable Subject Matter
Claim(s) 8, 10 and 21-24 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613